DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/CN2019/126634 filed 12/19/19 which further claims the benefit of CN 201811629160.7 filed 12/28/18.

Response to Arguments
The cancellation of claims 2 and 3 is noted.
Applicant’s arguments, see page 9 of Applicant’s Remarks, filed 01/26/22, with respect to the objection of the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see pages 9-10 of Applicant’s Remarks, filed 01/26/22, with respect to the 35 USC 101 rejection of claim 18 have been fully considered and are persuasive.  The 35 USC 101 rejection of claim 18 has been withdrawn since amendments remedy the previous issues.  In particular, Applicant’s amendments have now included the language of “non-transitory” to the “computer readable storage medium” term which therefore properly limits the “medium” type to an appropriate manufacturer under 35 USC 101 and as is supported by the specification.  Thus, the claim is now in compliance with 35 USC 101.
Applicant’s arguments, see page 10 of Applicant’s Remarks, filed 01/26/22, with respect to the 35 USC 112 rejection of claims 1-16 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 1-16 has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 9 of Applicant’s Remarks, filed 01/26/22, with respect to the 35 USC 103 rejection of claims 1, 4, 6, 8-11, 13, 14, 16, 18 and 19 have been fully considered and are persuasive.  The 35 USC 103 rejection of these claims has been withdrawn since amendments overcome the prior art of record by placing previously indicated allowable subject matter of now cancelled claim 3 (and intervening claim 2) into the independent claims.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1, 4-16, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 18 and 19, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of performing a color space mapping method that confirms data volume of original data and extracting original data in a preset order according to a data extraction ratio to calculate a pixel gray scale table.
In reference to claims 4-16, these claims depend upon allowable claim 1 and are therefore also deemed allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.




/Antonio A Caschera/
Primary Examiner, Art Unit 2612
2/24/22